

EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT, by and between CEC Entertainment, Inc., a Kansas
corporation (the “Company”), and David McKillips (“Executive”) (collectively the
“Parties”) is made as of January 4, 2020.
WHEREAS, the Parties desire to enter into this employment agreement (the
“Agreement”) pursuant to the terms, provisions and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:
1.Employment Period.
Subject to earlier termination in accordance with Section 3 of this Agreement,
the Executive shall be employed by the Company for a period commencing on
January 21, 2020 (the “Commencement Date”) and ending on the second anniversary
of the Commencement Date (the “Employment Period”); provided that, on such
second anniversary of the Commencement Date and each annual anniversary
thereafter (such date and each annual anniversary thereof, a “Renewal Date”),
the Employment Period shall be deemed to be automatically extended, upon the
same terms and conditions, for successive periods of one year, unless either
party provides written notice of its intention not to extend the term of the
Agreement at least 60 days prior to the applicable Renewal Date (a “Notice of
Non-Extension”). Upon Executive’s termination of employment with the Company for
any reason, Executive shall immediately resign all positions with the Company or
any of its subsidiaries or affiliates, including any position as a member of the
Company’s Board of Directors (the “Board”) and the Board of Directors of Queso
Holdings Inc., a Delaware corporation (“Holdings”).
2.    Terms of Employment.
(a)    Position. During the Employment Period, Executive shall serve as Chief
Executive Officer of the Company and will perform such duties and exercise such
supervision with regard to the business of the Company as are associated with
such position, including such duties as may be prescribed from time to time by
the Board. Executive shall report directly to the Board and if reasonably
requested by the Board, Executive hereby agrees to serve (without additional
compensation) as an officer and director of the Company or any affiliate or
subsidiary thereof. During the Employment Period, Executive shall be appointed
as, and agrees to serve as, a member of the Board (without additional
compensation). No other officer or employee of the Company shall report directly
to the Board, unless special circumstances warrant otherwise.
(b)    Duties. During the Employment Period, Executive shall have such
responsibilities, duties, and authority that are customary for Executive’s
position, subject at all times to the control of the Board, and shall perform
such services as customarily are provided by an executive of a corporation with
Executive’s position and such other services consistent with Executive’s
position, as shall be assigned to Executive from time to time by the Board.
During the Employment Period, and excluding any periods of vacation and sick
leave to which Executive is entitled, Executive agrees to devote all of
Executive’s business time to the business and affairs of the Company. Executive
shall be entitled to engage in charitable and educational activities and to
manage Executive’s personal and family investments, to the extent such
activities are not competitive with the business of the Company, do not
materially interfere with the performance of Executive’s duties for the Company
and are otherwise consistent with the Company’s governance policies.
(c)    Compensation.
(i)    Base Salary. During the Employment Period, Executive shall receive an
initial annual base salary in an amount equal to $600,000, less all applicable
withholdings, which shall be paid in accordance with the customary payroll
practices of the Company and prorated for partial calendar years of employment
(as in effect from time to time, the “Annual Base Salary”). The Annual Base
Salary shall be subject to annual review by the Board, in its sole discretion,
for possible merit increase and any such increased Annual Base Salary shall
constitute “Annual Base Salary” for purposes of this Agreement.
(ii)    Signing Bonus. Upon or as soon as practicable after the Commencement
Date, Executive shall receive a one-time signing bonus in an amount equal to
$375,000, less all applicable withholdings (the “Signing Bonus”); provided that
upon termination of Executive’s employment for Cause (as defined below) or
resignation by the Executive for Good Reason (as defined below) within one year
of the Commencement Date, Executive shall promptly repay to the Company the full
amount of the Signing Bonus.
(iii)    Annual Bonus. For each fiscal year of the Company that ends during the
Employment Period, Executive shall be awarded the opportunity to earn a bonus
(the “Bonus”) based on the extent to which performance goals, as set by the
Board at the beginning of each fiscal year, are achieved. Achievement of
targeted level of performance will result in the entitlement to a Bonus of 100%
of Annual Base Salary, and achievement of superior performance will result in
the entitlement to a Bonus of up to 150% of Annual Base Salary. The Bonus, if
any, shall be paid during the year following the fiscal year to which the Bonus
relates, less all applicable withholdings, as soon as practicable after the
Company’s audited financial statements are delivered to the Company by the
Company’s accountants, but no later than thirty (30) days of such date. For the
fiscal year commencing in 2020, the performance goals shall be as set on Exhibit
A.
(iv)    Automobile Allowance. During the Employment Period, Executive shall be
entitled to an automobile allowance of $24,000 per year, less all applicable
withholdings, which shall cover the cost of an automobile and all reasonable
related expenses, including maintenance, insurance, fuel, tolls, and
parking/garage fees.
(v)    Equity.
(A)    Investment Equity. Within 30 days following the Commencement Date,
Executive shall invest $1,000,004 in the common stock of Holdings (“Common
Stock”) at a price of $8.71 per share pursuant to the terms of the Management
Investor Subscription Agreement attached as Exhibit B.
(B)    Options. As soon as practicable following the Commencement Date,
Executive shall be granted an option to purchase 750,000 shares of Common Stock
with an exercise price of $8.71 per share pursuant to the terms of the Stock
Option Agreement attached as Exhibit C.
(vi)    Benefits. During the Employment Period, Executive shall be eligible to
participate in all retirement, compensation and employee benefit plans,
practices, policies and programs provided by the Company to the extent
applicable generally to other executives of the Company (except severance plans,
policies, practices, or programs) subject to the eligibility criteria set forth
therein, as such may be amended or terminated from time to time.
(vii)    Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable business expenses incurred by Executive
in the performance of Executive’s duties hereunder, provided that Executive
provides all necessary documentation in accordance with the Company’s policies.
(viii)    Business Travel. The Company shall provide Executive with business
class travel and accommodations on all business trips of more than two hours, at
Executive’s discretion.
3.    Termination of Employment.
(a)    Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death. If Executive becomes subject to a Disability (as defined
below) during the Employment Period, the Company may give Executive written
notice in accordance with Sections 3(g) and 10(g) of its intention to terminate
Executive’s employment. For purposes of this Agreement, “Disability” means
Executive’s inability to perform Executive’s duties hereunder by reason of any
medically determinable physical or mental impairment for a period of three
months or more in any 12-month period.
(b)    Cause. Executive’s employment may be terminated at any time by the
Company for Cause (as defined below). For purposes of this Agreement, “Cause”
shall mean Executive’s (i) conviction, plea of no contest to, plea of nolo
contendere to, or imposition of unadjudicated probation for any felony or a
crime of moral turpitude, (ii) commission of an act of fraud or embezzlement,
(iii) commission of an act of gross negligence or willful gross misconduct that
results or could reasonably be expected to result in harm to the Company’s
business or reputation, (iv) breach of any terms of this Agreement (including,
without limitation, the failure of Executive to make the investment contemplated
by Section 2(c)(v)(A)) or any other agreement between Executive and the Company
or Holdings, or (v) continued willful failure to substantially perform
Executive’s material duties under this Agreement. Executive’s employment shall
not be terminated for Cause within the meaning of clauses (iv) or (v) above
unless Executive has been given written notice by the Company stating the basis
for such termination and Executive is given 30 days to cure, to the extent
curable, the neglect or conduct that is the basis of any such claim.
Notwithstanding anything to the contrary above, Executive may not be terminated
for Cause for any acts occurring prior to his employment with the Company,
provided such acts have been disclosed to the Company prior to Executive’s
employment.
(c)    Termination Without Cause. The Company may terminate Executive’s
employment hereunder without Cause at any time.
(d)    Good Reason. Executive’s employment may be terminated at any time by
Executive for Good Reason (as defined below). For purposes of this Agreement,
“Good Reason” shall mean (i) without Executive’s written consent, any reduction
approved by the Board in the amount of Executive’s annual Base Salary or Maximum
Bonus Opportunity, (ii) the assignment of duties to Executive that are
materially inconsistent with the duties set forth in Section 2(b), (iii) any
material breach by the Company of this Agreement, (iv) the requirement that
Executive be based in an office that is located more than 50 miles from
Executive’s principal place of business as of the date of this Agreement, or (v)
any requirement that the Executive report to anyone other than the Board. In
order for Executive to terminate his employment for Good Reason, (A) Executive
must provide written notice of any alleged violation of clauses (i) through (v)
above stating the basis for such termination within 30 days following any such
alleged violation, (B) the Company shall have 30 days following receipt of the
written notice described in clause (A) to cure the alleged violation (the “Cure
Period”), and (C) if the Company fails to cure the alleged violation, Executive
must terminate his employment with the Company during the 30-day period
following the Cure Period.
(e)    Voluntary Termination. Executive’s employment may be terminated at any
time by Executive without Good Reason upon 30 days’ prior written notice.
(f)    Termination as a Result of Expiration of the Employment Period. Unless
otherwise agreed between the Parties, following a Notice of Non-Extension by
either Party, Executive’s employment shall automatically terminate upon the
expiration of the Employment Period following a Notice of Non-Extension provided
by either Party.
(g)    Notice of Termination. Any termination by the Company for Cause or
without Cause, or by Executive for Good Reason or without Good Reason, shall be
communicated by Notice of Termination to the other Party hereto given in
accordance with Section 10(g). For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated, and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date. The failure
by Executive or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.
(h)    Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean (i) if Executive’s employment is terminated by the
Company for Cause, without Cause or by reason of Disability, or by Executive for
Good Reason or without Good Reason, the date of receipt of the Notice of
Termination, provided such Date of Termination is in accordance with Section
3(b), Section 3(d) or Section 3(e) or any later date specified therein pursuant
to Section 3(g), as the case may be, (ii) if Executive’s employment is
terminated by reason of death, the date of death, and (iii) if Executive’s
employment is terminated by reason of the expiration of the Employment Period,
the date of such expiration.
4.    Obligations of the Company upon Termination.
(a)    Resignation for Good Reason; Termination without Cause; Expiration of the
Employment Period. If during the Employment Period, the Company shall terminate
Executive’s employment without Cause (other than as a result of death or
Disability), Executive shall terminate Executive’s employment for Good Reason,
or upon the expiration of the Employment Period following a Notice of
Non-Extension provided by the Company, then the Company will provide Executive
with the following payments and/or benefits:
(i)    the Company shall pay to Executive as soon as reasonably practicable but
no later than the 60th day following the Date of Termination the following in a
lump sum, to the extent not previously paid, (A) the Annual Base Salary through
the Date of Termination, (B) the Bonus earned for any fiscal year ended prior to
the year in which the Date of Termination occurs, provided that Executive was
employed on the last day of such fiscal year, (C) the amount of any unpaid
expense reimbursements to which Executive may be entitled pursuant to Section
2(c)(vii) of this Agreement, and (D) any other vested payments or benefits to
which Executive or Executive’s estate may be entitled to receive under any of
the Company’s benefit plans or applicable law, in accordance with the terms of
such plans or law (clauses (A)–(D), the “Accrued Obligations”); and
(ii)    subject to Sections 4(d) and (e) of this Agreement, the Company will pay
Executive an amount equal to one times the sum of (x) Executive’s Annual Base
Salary as in effect as of the Date of Termination and (y) the annual Bonus paid
or to be paid, if any, with respect to the fiscal year completed most recently
prior to the Date of Termination, payable pursuant to the Company’s normal
payroll over the 12-month period following the Date of Termination (the
“Severance Payments”).
(b)    Death or Disability. If Executive’s employment shall be terminated by
reason of Executive’s death or Disability, then the Company will provide
Executive with the Accrued Obligations. Thereafter, the Company shall have no
further obligation to Executive or Executive’s legal representatives.
(c)    Termination for Cause; Resignation without Good Reason; Expiration of the
Employment Period. If Executive’s employment shall be terminated by the Company
for Cause, by Executive without Good Reason, or upon expiration of the
Employment Period following a Notice of Non-Extension provided by Executive, the
Company shall have no further obligations to Executive other than for payment of
the Accrued Obligations.
(d)    Separation Agreement and General Release. The Company’s obligation to
make the Severance Payments is conditioned on Executive or Executive’s legal
representatives executing a separation agreement and general release of claims
related to or arising from Executive’s employment with the Company or the
termination of employment against the Company and its affiliates (and their
respective officers and directors) in a form reasonably determined by the
Company, which shall be provided by the Company to Executive within five days
following the Date of Termination; provided that, if Executive should fail to
execute (or revokes) such release within 45 days following the Date of
Termination, the Company shall not have any obligation to provide the Severance
Payments, further provided that Executive shall not be bound by any employment
restrictions or covenants should the Company not provide the full Severance
Payments in breach of this Agreement. If Executive executes the release within
such 45-day period and does not revoke the release within seven days following
the execution of the release, the Severance Payment will be made in accordance
with Section 4(a)(ii).
(e)    The Company’s obligations to make Severance Payments is conditioned on
Executive’s compliance with Sections 5, 6, 7 and 8 of this Agreement. Upon
Executive’s breach of any of the provisions of Section 5, 6, 7 or 8 of this
Agreement, the Company shall not have any further obligations to provide
Severance Payments and Executive shall promptly repay to the Company the full
amount of any Severance Payments received through the date of breach. Likewise,
Executive’s obligations in Sections 5, 6, 7 and 8 of this Agreement are
contingent upon the Company’s timely payment of Severance Payments in compliance
with this Agreement. Upon the Company’s failure to make Severance Payments in
breach of this Agreement or abide by its obligations under Sections 6, 7 or 8 of
this Agreement in breach of this Agreement, Executive is not bound to abide by
Executive’s obligations in Sections 5, 6, 7 and 8 of this Agreement.
5.    Restrictive Covenants.
(a)    Nonsolicitation. In consideration of Executive’s employment and receipt
of payments hereunder, including, without limitation, the grant of options under
Section 2(c), during the period commencing on the Commencement Date and ending
12 months after the Date of Termination (the “Restricted Period”), Executive
shall not directly, or indirectly through another person, (i) induce or attempt
to induce any employee, representative, agent or consultant of the Company or
any of its affiliates or subsidiaries to leave the employ or services of the
Company or any of its affiliates or subsidiaries, or interfere with the
relationship between the Company or any of its affiliates or subsidiaries and
any employee, representative, agent or consultant thereof, provided that
Executive shall not be restricted from engaging in general solicitations not
directed at any such persons described in this clause (i), (ii) hire any person
who was an employee, representative, agent or consultant of the Company or any
of its affiliates or subsidiaries at any time during the 6 month period
immediately prior to the date on which such hiring would take place, or (iii)
directly or indirectly induce or attempt to induce any customer, supplier,
licensee, licensor, representative, agent or other business relation of the
Company or any of its affiliates or subsidiaries to cease doing business with,
or reduce the amount of business conducted with, the Company or any of its
affiliates or subsidiaries, or interfere with the relationship between any such
customer, supplier, licensee, licensor, representative, agent or business
relation.
(b)    Noncompetition. Executive hereby acknowledges that Executive is familiar
with the Confidential Information (as defined below) of the Company and its
subsidiaries. Executive agrees that during the Restricted Period, Executive
shall not (and shall cause each of Executive’s affiliates not to), directly or
indirectly, own any interest in, manage, control, participate in (whether as an
officer, director, manager, employee, partner, equity holder, member, agent,
representative or otherwise), consult with, render services for, or in any other
manner engage, directly or indirectly, in the family entertainment business
(which shall exclude any fine dining restaurant business, and with respect to
any period following Executive’s termination of employment described in Section
4(a) shall include only a casual dining restaurant business with an
entertainment center primarily targeted to children under the age of 13) in the
Geographic Area (as defined below); provided that nothing herein shall prohibit
Executive from (i) owning or operating a restaurant with a single location or
(ii) being a passive owner of not more than 2% of the outstanding stock of any
class of a corporation that is publicly traded so long as none of such persons
has any active participation in the business of such corporation. Executive
acknowledges and agrees that the Company would be irreparably damaged if
Executive were to engage in the prohibited activities described in the preceding
sentence and that such prohibited activities would result in a significant loss
of goodwill by the Company. For purposes of this Agreement, the “Geographic
Area” shall mean any location within twenty-five (25) miles of a location in
which the Company or its subsidiaries is conducting or has taken material steps
to conduct business as of the Date of Termination.
(c)    Nondisclosure; Confidential Information. Executive shall not disclose or
use at any time, either during Executive’s employment with the Company or at any
time thereafter, any Confidential Information of which Executive is or becomes
aware, whether or not such information is developed by Executive, except (i) to
the extent that such disclosure or use is directly related to and required by
Executive’s performance in good faith of duties assigned to Executive by the
Company , or (ii) as may be required by an order of a court of competent
jurisdiction; provided that (A) prior to any such disclosure pursuant to clause
(ii), to the extent legally permissible and reasonably possible, Executive shall
notify the Company as promptly as practicable, and in any event prior to any
disclosure, of such requirement so that the Company may seek an appropriate
protective order or waive compliance with the provisions of this Section 5(c),
and (B) in the absence of such a protective order or the receipt of a waiver
hereunder, Executive may disclose only such Confidential Information to the
extent necessary to comply with such requirement. Executive will take all
appropriate steps to safeguard Confidential Information in Executive’s
possession and to protect it against disclosure, misuse, espionage, loss and
theft. Executive shall deliver to the Company at the termination of Executive’s
employment with the Company, or at any time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof) relating to the Confidential Information
or the Work Product (as defined below) of the business of the Company and its
affiliates (the “Company Group”) that Executive may then possess or have under
Executive’s control.
(d)    Proprietary Rights. Executive recognizes that the Company Group possesses
a proprietary interest in all Confidential Information and Work Product and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Company Group and Executive in writing. Executive expressly agrees that any Work
Product made or developed by Executive or Executive’s agents during the course
of Executive’s employment, including any Work Product that is based on or arises
out of Work Product, shall be the property of and inure to the exclusive benefit
of the Company Group. Executive further agrees that all Work Product developed
by Executive (whether or not able to be protected by copyright, patent or
trademark) during the course of Executive’s employment with the Company, or
involving the use of the time, materials or other resources of the Company
Group, shall be promptly disclosed to the Company Group and shall become the
exclusive property of the Company Group, and Executive shall execute and deliver
any and all documents necessary or appropriate to implement the foregoing.
(e)    Certain Definitions.
(i)    As used herein, the term “Confidential Information” means information
that is not generally known to the public (but for purposes of clarity,
Confidential Information shall never exclude any such information that becomes
known to the public because of Executive’s unauthorized disclosure) and that is
used, developed or obtained by the Company Group in connection with its
business, including, but not limited to, information, observations and data
obtained by Executive while employed by the Company Group concerning (A) the
business or affairs of the Company Group, (B) products or services, (C) fees,
costs and pricing structures, (D) designs, (E) analyses, (F) drawings,
photographs and reports, (G) computer software, including operating systems,
applications and program listings, (H) flow charts, manuals and documentation,
(I) databases, (J) accounting and business methods, (K) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (L) customers and clients and customer or
client lists, (M) other copyrightable works, (N) all production methods,
processes, technology and trade secrets, and (O) all similar and related
information in whatever form. Confidential Information will not include any
information that has been published in a form generally available to the public
(except as a result of Executive’s unauthorized disclosure) prior to the date
Executive proposes to disclose or use such information. Confidential Information
will not be deemed to have been published or otherwise disclosed merely because
individual portions of the information have been separately published, but only
if all material features comprising such information have been published in
combination.
(ii)    As used herein, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos, all nonpublic financial materials (including
debt and equity related marketing materials), sales documentation, financial
projections, and all similar or related information (whether patentable or
unpatentable) that relates to the Company Group’s actual or anticipated
business, research and development or existing or future products or services
and that are conceived, developed or made by Executive (whether or not during
usual business hours and whether or not alone or in conjunction with any other
person) while employed by the Company together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing.
6.    Cooperation. Executive agrees that upon the Company’s reasonable request
following the Date of Termination and provided such cooperation is not adverse
to Executive’s legal interests, Executive will use reasonable efforts to assist
and cooperate with the Company in connection with (i) the transition of his
duties and requests for information on activities of the Company during your
employment, and (ii) the defense or prosecution of any claim with respect to
which he may have knowledge that may be helpful to the Company that is made
against or by the Company or its affiliates (other than by or against
Executive), or in connection with any ongoing or future investigation by, or any
proceeding before, any arbitral, administrative, regulatory, self-regulatory,
judicial, legislative, or other body or agency involving the Company or any
affiliate. Likewise, the Company agrees that upon Executive’s reasonable request
following his Date of Termination, provided that such cooperation is not adverse
to its legal interests, the Company will use reasonable efforts to assist and
cooperate with Executive in connection with the verification of employment
history and compensation to third parties upon request.
7.    Nondisparagement. During the Employment Period and at all times
thereafter, neither Executive nor Executive’s agents, on the one hand, nor the
Company formally, or its executives or board of directors, on the other hand,
shall directly or indirectly issue or communicate any public statement, or
statement likely to become public, that maligns, denigrates or disparages the
other (including, in the case of communications by Executive or Executive’s
agents, the Company Group, any of the Company Group’s officers, directors or
employees, Apollo Global Management, LLC or any affiliate thereof). The
foregoing shall not be violated by truthful responses to legal process or
governmental inquiry.
8.    Confidentiality of Agreement. The Parties agree that, except as may be
required by law or judicial process or in connection with Executive’s
enforcement of his rights under this Agreement or any other agreement entered
into by Executive with the Company or Holdings, the discussions and
correspondence that led to this Agreement, and the terms and conditions of this
Agreement are private and confidential. Except as may be required by applicable
law, regulation, or stock exchange requirement, neither Party may disclose the
above information to any other person or entity (other than to such Party’s
advisors, attorneys, consultants, or, in the case of Executive, immediate family
members) without the prior written approval of the other.
9.    Executive’s Representations, Warranties and Covenants.
(a)    Executive hereby represents and warrants to the Company that:
(i)    Executive has all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by Executive;
(ii)    the execution, delivery and performance of this Agreement by Executive
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject;
(iii)    Executive is not a party to or bound by any employment agreement,
consulting agreement, noncompetition agreement, fee for services agreement,
confidentiality agreement or similar agreement with any other person that would
prevent Executive from entering into this Agreement or performing his duties
hereunder.
(iv)    upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of
Executive, enforceable in accordance with its terms;
(v)    Executive understands that the Company will rely upon the accuracy and
truth of the representations and warranties of Executive set forth herein and
Executive consents to such reliance; and
(vi)    as of the Commencement Date of this Agreement, Executive is not in
breach of any of its terms, including having committed any acts that would form
the basis for a Cause termination if such act had occurred after the
Commencement Date.
(b)    The Company hereby represents and warrants to Executive that:
(i)    the Company has all requisite power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby, and this
Agreement has been duly executed by the Company;
(ii)    the execution, delivery and performance of this Agreement by the Company
does not and will not, with or without notice or the passage of time, conflict
with, breach, violate or cause a default under any agreement, contract or
instrument to which the Company is a party or any judgment, order or decree to
which the Company is subject;
(iii)    upon the execution and delivery of this Agreement by the Company and
Executive, this Agreement will be a legal, valid and binding obligation of the
Company, enforceable in accordance with its terms; and
(iv)    the Company understands that Executive will rely upon the accuracy and
truth of the representations and warranties of the Company set forth herein and
the Company consents to such reliance.
10.    General Provisions.
(a)    Severability. It is the desire and intent of the Parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable under any present or future law, and if the rights and obligations
of any Party under this Agreement will not be materially and adversely affected
thereby, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction;
furthermore, in lieu of such invalid or unenforceable provision there will be
added automatically as a part of this Agreement, a legal, valid and enforceable
provision as similar in terms to such invalid or unenforceable provision as may
be possible. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
(b)    Entire Agreement and Effectiveness. Effective as of the Commencement
Date, this Agreement embodies the complete agreement and understanding among the
Parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
Parties, written or oral, which may have related to the subject matter hereof in
any way.
(c)    Successors and Assigns.
(i)    This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.
(ii)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law, or otherwise.
(d)    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflicting provision or rule that would cause the laws of any
jurisdiction other than the State of Delaware to be applied. In furtherance of
the foregoing, the internal law of the State of Delaware will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.
(e)    Enforcement.
(i)    Arbitration. Except for disputes arising under Sections 5 and 7 of this
Agreement (including, without limitation, any claim for injunctive relief), any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement that the
Parties are unable to resolve by mutual agreement, shall be settled by
submission by either Executive or the Company of the controversy, claim or
dispute to binding arbitration in Dallas County, Texas (unless the Parties agree
in writing to a different location), before a single arbitrator in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association then in effect. In any such arbitration proceeding, the Parties
agree to provide all discovery deemed necessary by the arbitrator. The decision
and award made by the arbitrator shall be accompanied by a reasoned opinion, and
shall be final, binding and conclusive on all Parties hereto for all purposes,
and judgment may be entered thereon in any court having jurisdiction thereof.
The Company will bear the totality of the arbitrator’s and administrative fees
and costs. Each Party shall bear its litigation costs and expenses; provided,
however, that the arbitrator shall have the discretion to award the prevailing
Party reimbursement of its or his or her reasonable attorney’s fees and costs.
Upon the request of any of the Parties, at any time prior to the beginning of
the arbitration hearing, the Parties may attempt in good faith to settle the
dispute by mediation administered by the American Arbitration Association. The
Company will pay the costs of the mediator’s fees and costs and any
administrative fees and costs.
(ii)    Executive acknowledges that the Company would be irreparably injured by
a violation of Section 5 or Section 7 of this Agreement and that it is
impossible to measure in money the damages that will accrue to the Company by
reason of a failure by Executive to perform any of Executive’s obligations under
Section 5 or Section 7 of this Agreement. Accordingly, if the Company institutes
any action or proceeding to enforce any of the provisions of Section 5 or
Section 7 of this Agreement, to the extent permitted by applicable law,
Executive hereby waives the claim or defense that the Company has an adequate
remedy at law, and Executive shall not urge in any such action or proceeding the
defense that any such remedy exists at law. Furthermore, in addition to other
remedies that may be available, the Company shall be entitled to specific
performance and other injunctive relief, without the requirement to post bond.
(iii)    Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.
(iv)    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.
(f)    Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and Executive and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.
(g)    Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via facsimile, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient Party has specified by prior written notice to the
sending Party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via facsimile, five days
after deposit in the U.S. mail and one day after deposit for overnight delivery
with a reputable overnight courier service.


If to the Company, to:
CEC Entertainment, Inc.
1707 Market Place Blvd., Suite 200
Irving, Texas 75063
Attention: Chief Legal Officer or General Counsel


with a copy (which shall not constitute notice) to:
AP VIII CEC Holdings L.P.
2000 Avenue of the Stars, Suite 510 North Los Angeles, CA 90067
Attention: Andrew Jhawar
Telephone: (310) 843-1919


If to Executive, to:


Executive’s home address most recently on file with the Company.


with a copy (which shall not constitute notice) to:


Fayer Gipson LLP
2029 Century Park East, Suite 3535
Los Angeles, CA 90067
Attention: Elliot Gipson
Telephone: (310) 557-3558
egipson@fayergipson.com


(h)    Withholdings Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
(i)    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby indefinitely.
(j)    Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
All references to a “Section” in this Agreement are to a section of this
Agreement unless otherwise noted.
(k)    Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.
(l)    Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
(m)    Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payment of the
benefits set forth herein shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
shall comply with the requirements of such provision. Notwithstanding anything
in this Agreement or elsewhere to the contrary, distributions upon termination
of Executive’s employment may only be made upon a “separation from service” as
determined under Section 409A of the Code. Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section 409A of
the Code. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement or otherwise that
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code. To the extent that any reimbursements pursuant to this Agreement or
otherwise are taxable to Executive, any reimbursement payment due to Executive
shall be paid to Executive on or before the last day of Executive’s taxable year
following the taxable year in which the related expense was incurred; provided
that Executive has provided the Company written documentation of such expenses
in a timely fashion and such expenses otherwise satisfy the Company’s expense
reimbursement policies. Reimbursements pursuant to this Agreement or otherwise
are not subject to liquidation or exchange for another benefit and the amount of
such reimbursements that Executive receives in one taxable year shall not affect
the amount of such reimbursements that Executive receives in any other taxable
year. Notwithstanding any provision in this Agreement to the contrary, if on the
Date of Termination Executive is deemed to be a “specified employee” within the
meaning of Section 409A of the Code and the Treasury Regulations using the
identification methodology selected by the Company from time to time, or if
none, the default methodology under Section 409A of the Code, any payments or
benefits due upon a termination of Executive’s employment under any arrangement
that constitutes a “deferral of compensation” within the meaning of Section 409A
of the Code shall be delayed and paid or provided (or commence, in the case of
installments) on the first payroll date on or following the earlier of (i) the
date that is six months and one day after Executive’s termination of employment
for any reason other than death, and (ii) the date of Executive’s death, and any
remaining payments and benefits shall be paid or provided in accordance with the
normal payment dates specified for such payment or benefit. Notwithstanding any
of the foregoing to the contrary, the Company and its respective officers,
directors, employees, or agents make no guarantee that the terms of this
Agreement as written comply with, or are exempt from, the provisions of Section
409A of the Code, and none of the foregoing shall have any liability for the
failure of the terms of this Agreement as written to comply with, or be exempt
from, the provisions of Section 409A of the Code.


[Signature Page Follows]



IN WITNESS WHEREOF, the Parties hereto have executed and this Agreement as of
the date first written above.




CEC ENTERTAINMENT, INC.
  
By:________________________
Name: Andrew Jhawar
Title: Director




EXECUTIVE
  
By:________________________
David McKillips
 


























































Exhibit A


Fiscal 2020 Bonus Opportunity


Executive is eligible to receive a 2020 Bonus of up to 150% Annual Base Salary,
or $900,000 in the aggregate based upon the following performance goals:


Goal
Weighting
Adjusted EBITDA*
50%
Comparable Venue Sales**
25%
Cash Flow***
25%



The actual goals will be determined by the Board in connection with the
establishment of the budget for the 2020 fiscal year; provided that in no event
will any Bonus be payable with respect to the 2020 fiscal year if the Company
achieves less than $200,000,000 in Adjusted EBITDA, 3% in Comparable Venue Sales
or $160,000,000 in Cash Flow. In no event will the percentage of the target
earned with respect to Comparable Venue Sales and Cash Flow exceed the
percentage of the target earned with respect to Adjusted EBITDA.




*As reported in the Company’s public filings with the Securities and Exchange
Commission for 2020, measured after payment of all the Company bonuses


** As reported in the Company’s public filings with the Securities and Exchange
Commission for 2020


***Adjusted EBITDA less capital expenditures




































Exhibit B


[Form of Management Investor Subscription Agreement]




















































































Exhibit C


[Form of Stock Option Agreement]











